Complaint is renewed and urged in appellant's motion for rehearing that a charge in the indictment of a robbery of R. Hilgartner is not sustained by proof that the name of the injured party is W.B. Hilgartner, and that he goes by the name of Robert Hilgartner. Certainly to a common intent only as to the party injured, is all that is required in naming such person in an indictment. Wells v. State, 4 Texas Crim. App., 20; Bird v. State, 16 Texas Crim. App., 528; Elehash v. State, 35 Tex. Crim. 599; Johnson v. State, 60 Tex.Crim. Rep.. Art. 456, C.C.P., states that if a person is known by two or more names, it shall be sufficient to state in the indictment either name. It is not contended in the instant case that the injured party was not known as Robert Hilgartner but it is urged that his real name not being Robert, the pleader might not allege his name as R. Hilgartner. Initials may always be used instead of the full given name, and we see no violation of any rule or any sufficient reason why the initials of the given name by which the party is also known, may not be used as well as the initial of his real given name.
Referring to the objection again urged in this motion to the testimony of Nichols, Pennington and Dickson, in which each details the facts relating to a robbery in which each lost among other things a watch, — we observe that the watch lost by each of said parties was in court and was identified by the owner as a part of his testimony, and the evidence adduced was amply sufficient to show that all of said watches were in the possession of appellant and were secreted by her at the time she, George Gunther and appellant's son were overtaken and found in possession of the automobile taken from Hilgartner in the instant robbery. The robberies of Nichols, Pennington and Dickson antedated that in the instant case by a few days. Upon this trial appellant asserted her innocent connection with the Hilgartner automobile and denied all knowledge of or connection with any criminal enterprise engaged in by George Gunther or by Gunther and appellant's son, Robert Speer. As stated in the original opinion she claimed that without any guilty knowledge of the theft of said automobile, she was being carried therein by Gunther to Albuquerque. Mr. Hilgartner testified that he was robbed by a man and a woman, and stated that in his belief appellant was the woman engaged in said robbery. He admitted that the woman had *Page 582 
on a veil and that he did not get a full view of her features. The fact that appellant was found in possession of property which was the fruits of other thefts and robberies committed by Gunther or by Gunther and Robert Speer near the time of the instant robbery, with all of which appellant was implicated according to the State's contention, would be provable in any case involving system, identity or a claim of innocent intent and possession of the fruits of the instant theft, or where the case was dependent upon circumstantial evidence. We think the identity referred to in the authorities may be identity of intent, plan and purpose as well as identity of persons. The authorities are very numerous supporting the position above stated and as far as we know are without controversy among themselves.
Another ground of this motion for rehearing is that the trial court erred in allowing officer Gere to testify what he had been told by George Gunther, after the alleged robbery had been committed and the parties had been arrested and placed in jail, and out of the presence and hearing of the appellant. We have examined each of the bills of exception in the record and find in none of them any conversation or statement set out as transpiring between Gunther and Gere. Bills of exception Nos. 12, 13 and 14 present all of appellant's objections to the testimony of Mr. Gere, In bill of exceptions No. 12 it is stated among other things and objections that officer Gere testified that he made a trip on March 25 with Gunther and had a conversation with him as to what would be found at a certain place. None of the details of such conversation appear in the bill of exceptions nor any of the facts referred to or discussed between the parties further than as just stated. Bill of exceptions No. 13 reflects the fact that appellant asked Gere on cross-examination if she stopped at the place pointed out by Gunther; that the court thereupon warned appellant that this was calling for part of the conversation between Gere and Gunther, and that if an answer to this question was sought, he would allow the State to introduce the conversation between said parties. Appellant insisted and the question was answered, but there is nothing in this or any other bill of exceptions to show that the details of said conversation were ever in fact introduced by the State. Bill of exceptions No. 14 sets up only objections to witness Gere testifying with reference to a tire tester. We find nothing in the record to sustain the complaint under discussion directed at the introduction of a conversation between Gere and Gunther.
We do not think the court erred in admitting the testimony of Gunther with reference to conversations and communications had with appellant's son, Robert Speer, prior to the time of the instant robbery, which conversations and communications referred to plans and purposes for committing various thefts and robberies. That Gunther, appellant and her son were acting together and were engaged in a common conspiracy to commit such thefts and robberies, *Page 583 
and that each was connected criminally either as a principal, accomplice or accessory with all the thefts and robberies charged, was the theory of the State. Conversations between any or all of such co-conspirators prior to or coincident with the robbery charged in the instant case, and which evidence such purpose and plan on the part of said parties, were admissible.
An exhaustive brief and argument has been filed in support of appellant's motion, but an examination of same fails to convince us of any error in the original disposition of the case, and the motion for rehearing will be overruled.
Overruled.